



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Adams, 2016 ONCA 679

DATE: 20160912

DOCKET: C60031

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Herbert Adams

Appellant

Herbert Adams, acting in person

John J. Corelli, for the respondent

Heard: September 6, 2016

On appeal from the conviction entered on August 13, 2014
    and the sentence imposed on January 9, 2015 by Justice Richard J. LeDressay of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submitted a 28 page booklet containing his argument on the
    conviction appeal.  Unfortunately, the booklet is little more than an
    invitation to this court to re-try the case by, in effect, changing the trial
    judges credibility findings for many witnesses, including both Crown and
    defence witnesses.  We cannot do this.  We see no error in the trial judges
    treatment of the various witnesses evidence nor the conclusions he reached.

[2]

Finally, we cannot say that the sentence was unfit.

[3]

The appeal from conviction and sentence is dismissed.

[4]

The appellant shall turn himself in to the Beaver Creek institution
    (minimum security) in Gravenhurst by 5:00 p.m. on Friday, September 9, 2016.


